Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendments and filing of the terminal disclaimer over the parent U.S. Patent No.  10/576,124 have overcome all rejections of record (see also Reasons for Allowance in the last Office action relevant to the elected species and expanded here).  The three specific peptides claimed as conjugated to frataxin as applied in the method of use claimed; as well as the product of the two peptides claimed for conjugation with frataxin (beyond that in ‘124), were not found to be reasonably taught or suggested based the updated structure search carried out on the amended claimed invention.  
In line with that in the parent and in summary, applicant’s earlier work Wilson et al. in view of Payne remains deemed the closest art of record, but is not found to sustain a prima facie case of obviousness.  Wilson’s premise is directed to GLP-1 (not instantly claimed) in the context of mitochondrial conditions.  Wilson does also disclose the peptides claimed but no mention of frataxin.  While Wilson discloses GLP-1 may be administered in combination with the peptides (e.g.  2',6'-dimethyl-Tyr-D-Arg-Phe-Lys-NH2), there is no mention in Wilson of conjugation/attachment of the latter to GLP-1 or anything; or even if, what purpose the peptides alone (apart from GLP-1) serve relevant to mitochondrial conditions.  The secondary reference Payne discloses frataxin in the context of mitochondrial conditions but no mention of the peptides claimed.  While Payne does mention conjugating frataxin to a Tat peptide, there is no guidance found that would have led Wilson to conjugate the frataxin of Payne to the claimed prima facie case of obviousness and the instantly claimed invention as amended is hereby allowed.
Prior art made of record but not relied upon:  Within the updated search, another of Wilson’s earlier works with a slightly earlier effective filing date is mentioned here for the record (though no art or double patenting issues; see U.S. Patent No. 10/835753 (Application No. 16/425,892, child of abandoned U.S. Patent Publication Nos. 20160166633 and 20180207225)).  While ‘753 discusses frataxin generally in the description, there is no mention of conjugation/attachment of such to the instantly peptides, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Terminal Disclaimer(s)
The terminal disclaimer filed on 3/2/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,576,124 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654